         Case 1:17-cr-00123-LAP Document 880 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 17-CR-123 (LAP)

KAREEM SIMMONDS,                                         ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Defendant Kareem Simmonds’s

motion for compassionate release.          (See dkt. no. 879.)     The

Government shall respond to the motion no later than March 3,

2021.    Mr. Simmonds may reply no later than March 24, 2021.             The

Clerk of the Court shall mail a copy of this order to Mr.

Simmonds.

SO ORDERED.

Dated:       February 3, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
